Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 1st of July 2021.
Claims 1, 6, 7, 12, 13, and 17 were amended.
Claims 2, 5, 8-11, 13-16, and 18-20 were previously canceled.
Claims 1, 4, 6, 7, 12, 13, and 17 were allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards mobile electronic device and method for electronic payment. A 35 USC 101 rejection was pending in the previous rejection and the examiner finds that the instant claims qualify as patent eligible subject matter, per the 2019 Revised Patent Subject Matter Eligibility Guidance. For example, for claim 1, applicant added amendments as shown by underlining, “…A first electronic device of a first user for electronic payment, the first electronic device comprising: a display; a cellular communication module: a short-range communication module: a memory configured to store information regarding a first credit card supporting the electronic payment, wherein the first credit card is registered as a common use card of a common use group including the first electronic device and a second electronic device in a payment server; and a processor: wherein the first electronic device is a group leader device among a plurality of electronic devices belonging to the common use group, and is authorized to use the first credit card, wherein the second electronic device is a group member device among the plurality of electronic devices belonging to the common use group. and is authorized to use the first credit card based on receiving, from the payment server, payment approval information indicating that a second user of the second electronic device has been authorized by the first user of the first electronic device to use the first credit card via the second electronic device, wherein, when registering the second electronic device as the group member device, the processor is configured to: execute an electronic payment application, transmit a request for registering the second electronic device as the group member device of the common use group to the payment server through the cellular communication module, receive, through the cellular communication module, first device information of the second electronic device from the payment server, receive, through the short-range communication module, second device information of the second electronic device from the second electronic device, 2PATENT APPLICATION Attorney Docket No.: 1398-982 (YPF201610-0030/US _DMC)perform authentication of the second electronic device by comparing the first device information to the second device information, and transmit a result of the authentication to the payment server, wherein, when authorizing use of the first credit card by the second electronic device. the processor is configured to: receive, from the payment server, the payment approval information for the first credit card requested by the second electronic device of a second user, display a notification window corresponding to the payment approval information, receive a payment approval input in response to the payment approval information, and transmit, to the payment server, the payment approval result…” integrated the claims into practical application. Therefore, the claims recite an abstract idea and include additional elements that, having been considered both individually and in combination, integrate the abstract idea into a practical application. Similar reasoning applies for claim 17.
Furthermore, art rejections were withdrawn because arts on record either individually or in combination did not teach each and every elements of the claims. More specifically, the combination of arts did not teach combined elements including underlined amendments shown above. Also, closest NPL on record did not teach each and every elements of the claims. In summary, claims 1, 4, 6, 7, 12, 13, and 17 are also deemed to be allowable over the prior arts of record.
	For these reasons claims 1 and 17 are deemed to be allowable, and claims 4, 6-7, and 12-13 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        08/28/2021